PER CURIAM.
The Employer/Carrier (“E/C”) appeal the order of the Judge of Compensation Claims (“JCC”) awarding temporary total disability and temporary partial disability benefits, payment of medical bills, uncontested taxable costs, and attorney’s fees. Finding competent substantial evidence to support the order, we affirm. However, it is necessary to strike the decretal portion of the order awarding future temporary partial disability benefits “through the present and continuing,” and to substitute the following: “to the date of the hearing and for so long as such benefits are proper.” Rodeway Inn v. Bryant, 615 So.2d 857, 858 (Fla. 1st DCA 1993); Workman v. McDonnell Douglas Corp., 590 So.2d 1035 (Fla. 1st DCA 1991); Wiley Jackson Co. v. Webster, 522 So.2d 987 (Fla. 1st DCA 1988).
We find no merit to the E/C s argument that the JCC applied the wrong legal test to determine Claimant’s entitlement to benefits. See Turner v. G. Pierce Wood Memorial Hospital, 600 So.2d 1153 (Fla. 1st DCA 1992); Curtis v. Bordo Citrus Prods., 566 So.2d 328 (Fla. 1st DCA 1990); Spaulding v. Albertson’s, 543 So.2d 858 (Fla. 1st DCA 1989); Koulias v. Tarpon Marine Ways, 538 So.2d 130 (Fla. 1st DCA 1989); Central Concrete Co., Inc. v. Harris, 475 So.2d 1300 (Fla. 1st DCA 1985).
AFFIRMED as modified.
ZEHMER, BARFIELD and MICKLE, JJ., concur.